       Case 18-27971                 Doc 31           Filed 10/01/19 Entered 10/01/19 10:32:43                                     Desc Main
                                                       Document     Page 1 of 13



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 18-27971
                                                                       §
KELSEY J. FERNANDEZ                                                    §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 10/04/2018. The
        undersigned trustee was appointed on 10/04/2018.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                          $135,000.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                   $0.00
                          Administrative expenses                                                                                   $4,189.00
                          Bank service fees                                                                                             $0.00
                          Other Payments to creditors                                                                              $89,915.93
                          Non-estate funds paid to 3rd Parties                                                                      $8,935.00
                          Exemptions paid to the debtor                                                                            $15,000.00
                          Other payments to the debtor                                                                                  $0.00

                          Leaving a balance on hand of1                                                                            $16,960.07

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 18-27971                 Doc 31           Filed 10/01/19 Entered 10/01/19 10:32:43                                     Desc Main
                                                       Document     Page 2 of 13
     6. The deadline for filing non-governmental claims in this case was 04/16/2019 and the deadline
        for filing government claims was 04/16/2019. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $9,250.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $9,250.00,
for a total compensation of $9,250.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$21.10, for total expenses of $21.10.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 09/10/2019                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                               Case 18-27971                  Doc 31    Filed 10/01/19
                                                                                                   FORM 1Entered 10/01/19 10:32:43                                           Desc Main
                                                                                          Document     Page
                                                                               INDIVIDUAL ESTATE PROPERTY    3 of AND
                                                                                                          RECORD  13 REPORT                                                                   Page No:    1              Exhibit A
                                                                                                             ASSET CASES

Case No.:                       18-27971                                                                                                                            Trustee Name:                               David Leibowitz
Case Name:                      FERNANDEZ, KELSEY J.                                                                                                                Date Filed (f) or Converted (c):            10/04/2018 (f)
For the Period Ending:          9/10/2019                                                                                                                           §341(a) Meeting Date:                       11/02/2018
                                                                                                                                                                    Claims Bar Date:                            04/16/2019

                                   1                                                  2                               3                                     4                        5                                         6

                           Asset Description                                      Petition/                   Estimated Net Value                        Property               Sales/Funds               Asset Fully Administered (FA)/
                            (Scheduled and                                      Unscheduled                  (Value Determined by                        Abandoned              Received by              Gross Value of Remaining Assets
                       Unscheduled (u) Property)                                   Value                            Trustee,                       OA =§ 554(a) abandon.         the Estate
                                                                                                            Less Liens, Exemptions,
                                                                                                               and Other Costs)

 Ref. #
1       2519 S. Stratford Ave. Westchester, IL -                                     $139,500.00                                $36,362.50                                         $135,000.00                                             FA
        60154-0000 Cook (50% interest)
Asset Notes:      Updated per Amended Schedule C, filed 12/21/2018 (dkt #15)
                  Sold estate's right, title, and interest in Debtor's half interest in this property per order entered 02/19/2019 (docket #24).
2        Land Lehigh Acres, Florida 1/4 acre vacant land                                   $2,000.00                              $2,000.00                                               $0.00                                            FA
3        Ordinary furniture and household goods                                           $1,800.00                                   $0.00                                               $0.00                                            FA
4        Ordinary electronics                                                              $200.00                                    $0.00                                               $0.00                                            FA
5        Max trainer                                                                       $200.00                                    $0.00                                               $0.00                                            FA
6        Ordinary wearing apparel, including fashion                                       $200.00                                    $0.00                                               $0.00                                            FA
         jewelry
7        Wedding rings                                                                     $500.00                                    $0.00                                               $0.00                                            FA
8        Checking JPMorgan Chase Bank                                                     $1,300.00                                   $0.00                                               $0.00                                            FA
9        Art of Natural Healing, Ltd. 51 %                                                   $0.00                                    $0.00                                               $0.00                                            FA
10       Art of Investing, LLC 50 %                                                          $0.00                                    $0.00                                               $0.00                                            FA
11       Xceed Acupuncture Inc. New corporation--has                                         $0.00                                    $0.00                                               $0.00                                            FA
         not commenced operation 100 %
12       Child support owed by Alejandro Fernandez; to                                    Unknown                                     $0.00                                               $0.00                                            FA
         be determined by court
13       Potential right to husband's retirement account                                  Unknown                                     $0.00                                               $0.00                                            FA
         pursuant to QDRO


TOTALS (Excluding unknown value)                                                                                                                                                                              Gross Value of Remaining Assets
                                                                                      $145,700.00                               $38,362.50                                         $135,000.00                                        $0.00




     Major Activities affecting case closing:
      06/30/2019       2019 Reporting Period:
                       Stratford Ave. house was sold, and estate recovered debtor's share. After review of claims and completion of tax responsibilities, case will be ready for TFR.
                                          Case 18-27971      Doc 31   Filed 10/01/19
                                                                                 FORM 1Entered 10/01/19 10:32:43                             Desc Main
                                                                        Document     Page
                                                             INDIVIDUAL ESTATE PROPERTY    4 of AND
                                                                                        RECORD  13 REPORT                                                     Page No:    2              Exhibit A
                                                                                    ASSET CASES

Case No.:                  18-27971                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 FERNANDEZ, KELSEY J.                                                                                     Date Filed (f) or Converted (c):            10/04/2018 (f)
For the Period Ending:     9/10/2019                                                                                                §341(a) Meeting Date:                       11/02/2018
                                                                                                                                    Claims Bar Date:                            04/16/2019

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

Initial Projected Date Of Final Report (TFR):   10/31/2019                  Current Projected Date Of Final Report (TFR):       10/31/2019               /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                               Case 18-27971       Doc 31  Filed 10/01/19
                                                                                      FORMEntered
                                                                                              2       10/01/19 10:32:43                              Desc MainPage No: 1               Exhibit B
                                                                             Document       Page 5 of 13
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          18-27971                                                                                         Trustee Name:                      David Leibowitz
 Case Name:                        FERNANDEZ, KELSEY J.                                                                             Bank Name:                         Veritex Community Bank
Primary Taxpayer ID #:             **-***6536                                                                                       Checking Acct #:                  ******7101
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:              10/4/2018                                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 9/10/2019                                                                                        Separate bond (if applicable):

       1                2                                   3                                          4                                                  5                6                    7

   Transaction       Check /                          Paid to/               Description of Transaction                              Uniform           Deposit       Disbursement           Balance
      Date            Ref. #                       Received From                                                                    Tran Code            $                $


03/15/2019                     Citywide Title Corporation             50% of Net Proceeds from Sale of Real Estate                      *              $31,960.07                               $31,960.07
                      {1}                                             50% of Gross Proceeds of Sale (per             $135,000.00     1110-000                                                   $31,960.07
                                                                      HUD-1)
                                                                      Payoff of First Mortgage to SunTrust           $(87,574.20)    4110-000                                                   $31,960.07
                                                                      Bank (50%)
                                                                      County Property Taxes from 07/01/2018           $(2,341.73)    4700-000                                                   $31,960.07
                                                                      - 03/14/2019 (50%)
                                                                      Miscellaneous Seller Credit (50%)               $(2,500.00)    2500-000                                                   $31,960.07
                                                                      CPL Fee to Title Company (50%)                     $(25.00)    2500-000                                                   $31,960.07
                                                                      Title - DFI Policy Fee to State of IL               $(1.50)    2500-000                                                   $31,960.07
                                                                      (50%)
                                                                      Title - Owner's Title Insurance (50%)            $(720.00)     2500-000                                                   $31,960.07
                                                                      Title - Search Fee (50%)                         $(237.50)     2500-000                                                   $31,960.07
                                                                      Title - Update Fee (50%)                           $(75.00)    2500-000                                                   $31,960.07
                                                                      Title - Wire Fee (50%)                             $(20.00)    2500-000                                                   $31,960.07
                                                                      Commission to Coldwell Banker (50%)             $(8,347.50)    8500-002                                                   $31,960.07
                                                                      (this broker was hired by non-debtor
                                                                      co-owner) (trustee did not require
                                                                      separate real estate broker)
                                                                      County Transfer Tax (50%)                          $(67.50)    2500-000                                                   $31,960.07
                                                                      State Transfer Tax (50%)                         $(135.00)     2500-000                                                   $31,960.07
                                                                      Recording Fee to CCRD (50%)                        $(25.00)    2500-000                                                   $31,960.07
                                                                      Seller's Attorney Fee - Dorothy B.               $(375.00)     8500-002                                                   $31,960.07
                                                                      Johnson (50%) (this fee was paid to
                                                                      co-owner's attorney -estate did not need
                                                                      separate real estate counsel for closing)
                                                                      Survey Fee (50%) (non-debtor co-owner's          $(212.50)     8500-002                                                   $31,960.07
                                                                      surveyor - trustee did not require separate
                                                                      surveyor)
                                                                      Encroachment Endorsement (50%)                     $(87.50)    2500-000                                                   $31,960.07
                                                                      Home Warranty to Home Warranty of                $(295.00)     2500-000                                                   $31,960.07
                                                                      America (50%)

                                                                                                                                    SUBTOTALS           $63,920.14             $0.00
                                              Case 18-27971       Doc 31  Filed 10/01/19
                                                                                     FORMEntered
                                                                                             2       10/01/19 10:32:43                              Desc MainPage No: 2                   Exhibit B
                                                                            Document       Page 6 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-27971                                                                                         Trustee Name:                         David Leibowitz
 Case Name:                       FERNANDEZ, KELSEY J.                                                                             Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:            **-***6536                                                                                       Checking Acct #:                      ******7101
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             10/4/2018                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                9/10/2019                                                                                        Separate bond (if applicable):

       1                2                                3                                          4                                                      5                 6                    7

   Transaction       Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement            Balance
      Date            Ref. #                      Received From                                                                    Tran Code            $                   $


03/15/2019           3001      KELSEY FERNANDEZ                      Homeowner's Exemption                                          8100-002                                 $15,000.00           $16,960.07

                                                                                      TOTALS:                                                            $31,960.07          $15,000.00           $16,960.07
                                                                                          Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                      Subtotal                                                           $31,960.07          $15,000.00
                                                                                          Less: Payments to debtors                                           $0.00          $15,000.00
                                                                                      Net                                                                $31,960.07               $0.00



                     For the period of 10/4/2018 to 9/10/2019                                                   For the entire history of the account between 03/15/2019 to 9/10/2019

                     Total Compensable Receipts:                     $135,000.00                                Total Compensable Receipts:                               $135,000.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $135,000.00                                Total Comp/Non Comp Receipts:                             $135,000.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $94,104.93                                Total Compensable Disbursements:                           $94,104.93
                     Total Non-Compensable Disbursements:             $23,935.00                                Total Non-Compensable Disbursements:                       $23,935.00
                     Total Comp/Non Comp Disbursements:              $118,039.93                                Total Comp/Non Comp Disbursements:                        $118,039.93
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 18-27971        Doc 31  Filed 10/01/19
                                                                                     FORMEntered
                                                                                             2       10/01/19 10:32:43                       Desc MainPage No: 3                  Exhibit B
                                                                            Document       Page 7 of 13
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-27971                                                                                   Trustee Name:                         David Leibowitz
Case Name:                       FERNANDEZ, KELSEY J.                                                                       Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:           **-***6536                                                                                 Checking Acct #:                      ******7101
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:
For Period Beginning:            10/4/2018                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               9/10/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                          4                                             5                   6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                       Uniform           Deposit          Disbursement           Balance
     Date             Ref. #                      Received From                                                             Tran Code            $                   $




                                                                                                                                                                          NET               ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                               $31,960.07           $15,000.00             $16,960.07




                     For the period of 10/4/2018 to 9/10/2019                                            For the entire history of the case between 10/04/2018 to 9/10/2019

                     Total Compensable Receipts:                     $135,000.00                         Total Compensable Receipts:                               $135,000.00
                     Total Non-Compensable Receipts:                       $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $135,000.00                         Total Comp/Non Comp Receipts:                             $135,000.00
                     Total Internal/Transfer Receipts:                     $0.00                         Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                 $94,104.93                         Total Compensable Disbursements:                           $94,104.93
                     Total Non-Compensable Disbursements:             $23,935.00                         Total Non-Compensable Disbursements:                       $23,935.00
                     Total Comp/Non Comp Disbursements:              $118,039.93                         Total Comp/Non Comp Disbursements:                        $118,039.93
                     Total Internal/Transfer Disbursements:                $0.00                         Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                         /s/ DAVID LEIBOWITZ
                                                                                                                         DAVID LEIBOWITZ
                                                                CLAIM ANALYSIS REPORT10/01/19 10:32:43                        Page No:         1
                   Case 18-27971               Doc 31       Filed 10/01/19  Entered                                   Desc Main
                                                             Document      Page 8 of 13                                            Exhibit C

Case No.            18-27971                                                                                             Trustee Name: David Leibowitz
Case Name:          FERNANDEZ, KELSEY J.                                                                                                 Date: 9/10/2019
Claims Bar Date:    04/16/2019

 Claim        Creditor Name            Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

          DAVID P. LEIBOWITZ       Trustee        Allowed      2100-000     $9,250.00           $0.00         $0.00            $0.00               $9,250.00
                                   Compensatio
                                   n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ       Trustee        Allowed      2200-000        $21.10           $0.00         $0.00            $0.00                 $21.10
                                   Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          LAW OFFICES OF           Attorney for   Allowed      3120-000        $17.27           $0.00         $0.00            $0.00                 $17.27
          DAVID P. LEIBOWITZ,      Trustee
          LLC                      Expenses
                                   (Trustee
                                   Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          LAW OFFICES OF           Attorney for   Allowed      3110-000     $1,500.00           $0.00         $0.00            $0.00               $1,500.00
          DAVID P. LEIBOWITZ,      Trustee Fees
          LLC                      (Trustee
                                   Firm)
          53 West Jackson
          Boulevard
          Suite 1115
          Chicago IL 60604
          LOIS WEST                Accountant     Allowed      3410-000     $1,163.00           $0.00         $0.00            $0.00               $1,163.00
                                   for Trustee
                                   Fees (Other
                                   Firm)
          35 East Wacker Drive
          Suite 690
          Chicago IL 60601
      1   NELNET                   General        Allowed      7100-000    $62,133.53           $0.00         $0.00            $0.00            $62,133.53
                                   Unsecured §
                                   726(a)(2)
          121 South 13th Street,
          Suite 201
          Lincoln NE 68508
      2   AMERICAN EXPRESS         Payments to    Allowed      7100-900     $8,926.17           $0.00         $0.00            $0.00               $8,926.17
          NATIONAL BANK            Unsecured
                                   Credit Card
                                   Holders
          c/o Becket and Lee LLP
          PO Box 3001
          Malvern PA 19355-0701
                                                              CLAIM ANALYSIS REPORT10/01/19 10:32:43                        Page No:          2
                   Case 18-27971             Doc 31       Filed 10/01/19  Entered                                   Desc Main
                                                           Document      Page 9 of 13                                            Exhibit C

Case No.            18-27971                                                                                           Trustee Name: David Leibowitz
Case Name:          FERNANDEZ, KELSEY J.                                                                                               Date: 9/10/2019
Claims Bar Date:    04/16/2019

 Claim        Creditor Name         Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                               Class       Status       Tran      Allowed        Paid                                           Remaining
                                                              Code                                                                      Balance

      3   PYOD, LLC              Payments to    Allowed      7100-900     $1,344.44           $0.00         $0.00            $0.00                $1,344.44
                                 Unsecured
                                 Credit Card
                                 Holders
           Resurgent Capital
           Services
           PO Box 19008
           Greenville SC 29602
      4   FIFTH THIRD BANK       Payments to    Allowed      7100-900    $71,065.57           $0.00         $0.00            $0.00            $71,065.57
                                 Unsecured
                                 Credit Card
                                 Holders
           PO Box 9013
           Addison TX 75001
      5   FIFTH THIRD BANK       Payments to    Allowed      7100-900    $18,956.93           $0.00         $0.00            $0.00            $18,956.93
                                 Unsecured
                                 Credit Card
                                 Holders
          PO Box 9013
          Addison TX 75001

                                                                        $174,378.01           $0.00         $0.00         $0.00              $174,378.01
                                                                 CLAIM ANALYSIS REPORT10/01/19 10:32:43           Page No:          3
                   Case 18-27971              Doc 31         Filed 10/01/19  Entered                      Desc Main
                                                              Document      Page 10 of 13                              Exhibit C

Case No.            18-27971                                                                                    Trustee Name: David Leibowitz
Case Name:          FERNANDEZ, KELSEY J.                                                                                      Date: 9/10/2019
Claims Bar Date:    04/16/2019


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                 Claim        Amount        Amount       Interest       Tax                 Net
                                                  Amount        Allowed        Paid                                       Remaining
                                                                                                                            Balance


         Accountant for Trustee Fees (Other      $1,163.00        $1,163.00       $0.00        $0.00       $0.00              $1,163.00
         Firm)

         Attorney for Trustee Expenses             $17.27           $17.27        $0.00        $0.00       $0.00                $17.27
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee      $1,500.00        $1,500.00       $0.00        $0.00       $0.00              $1,500.00
         Firm)

         General Unsecured § 726(a)(2)          $62,133.53       $62,133.53       $0.00        $0.00       $0.00            $62,133.53

         Payments to Unsecured Credit Card     $100,293.11      $100,293.11       $0.00        $0.00       $0.00           $100,293.11
         Holders

         Trustee Compensation                    $9,250.00        $9,250.00       $0.00        $0.00       $0.00              $9,250.00

         Trustee Expenses                          $21.10           $21.10        $0.00        $0.00       $0.00                $21.10
  Case 18-27971            Doc 31     Filed 10/01/19 Entered 10/01/19 10:32:43                Desc Main
                                       Document     Page 11 of 13


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           18-27971
Case Name:          KELSEY J. FERNANDEZ
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                  $16,960.07


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                     $0.00
                                                            Remaining balance:                   $16,960.07

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
DAVID P. LEIBOWITZ, Trustee Fees                                $9,250.00            $0.00          $9,250.00
David P. Leibowitz, Trustee Expenses                               $21.10            $0.00               $21.10
Law Offices of David P. Leibowitz, LLC, Attorney                $1,500.00            $0.00          $1,500.00
for Trustee Fees
Law Offices of David P. Leibowitz, LLC, Attorney                   $17.27            $0.00               $17.27
for Trustee Expenses
Lois West, Accountant for Trustee Fees                          $1,163.00            $0.00          $1,163.00


                          Total to be paid for chapter 7 administrative expenses:                $11,951.37
                                                             Remaining balance:                   $5,008.70

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $5,008.70

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 18-27971            Doc 31         Filed 10/01/19 Entered 10/01/19 10:32:43               Desc Main
                                           Document     Page 12 of 13



                                                 Total to be paid to priority claims:                   $0.00
                                                                Remaining balance:                  $5,008.70

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $162,426.64 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 3.1 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           1 Nelnet                                               $62,133.53             $0.00       $1,915.99
           2 American Express National Bank                         $8,926.17            $0.00        $275.25
           3 PYOD, LLC                                              $1,344.44            $0.00         $41.46
           4 Fifth Third Bank                                     $71,065.57             $0.00       $2,191.43
           5 Fifth Third Bank                                     $18,956.93             $0.00        $584.57


                                Total to be paid to timely general unsecured claims:                $5,008.70
                                                                Remaining balance:                      $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 18-27971            Doc 31   Filed 10/01/19 Entered 10/01/19 10:32:43    Desc Main
                                     Document     Page 13 of 13


                                    Total to be paid for subordinated claims:         $0.00
                                                          Remaining balance:          $0.00




UST Form 101-7-TFR (5/1/2011)
